2013 UT App 33
_________________________________________________________

               THE UTAH COURT OF APPEALS


                          JAMES PRUETT,

                       Plaintiff and Appellee,

                                 v.

     JERAD ANDERSON, KATHY ANDERSON, CARELYN MARBLE,
                   AND AMANDA MARBLE,

                     Defendants and Appellants.

                       Per Curiam Decision
                         No. 20121041‐CA
                      Filed February 7, 2013

            Fourth District, Spanish Fork Department
                 The Honorable Donald J. Eyre
                          No. 120300006

       Jerad Anderson, Kathy Anderson, Carelyn Marble,
             and Amanda Marble, Appellants Pro Se
                 James Pruett, Appellee Pro Se

        Before JUDGES ORME, THORNE, and CHRISTIANSEN.


PER CURIAM:

¶1      Jerad Anderson, Kathy Anderson, Carelyn Marble, and
Amanda Marble (Defendants) appeal the denial of a motion to
extend the time for appeal under rule 4(e) of the Utah Rules of
Appellate Procedure. We dismissed Defendants’ previous appeal
for lack of jurisdiction in an order of summary dismissal. See Pruett
v. Anderson, No. 20120841‐CA (Utah Ct. App. filed Nov. 6, 2012).
Our dismissal was without prejudice to any appeal filed after the
entry of a final order resolving the rule 4(e) motion that was then
pending in the district court. Following remand, the district court
                         Pruett v. Anderson


denied the rule 4(e) motion to extend the time for appeal, and this
appeal followed. Accordingly, the only issue before us in this
appeal is whether the district court abused its broad discretion in
denying the motion to extend the time for appeal. See Reisbeck v.
HCA Health Servs. of Utah, Inc., 2000 UT 48, ¶¶ 6, 15, 2 P.3d 447
(stating that the discretion of the trial court to grant or deny a rule
4(e) motion is very broad and fundamentally equitable in nature).
We conclude that the court did not abuse its discretion in denying
the rule 4(e) motion, and we affirm the denial of the rule 4(e)
motion. Accordingly, insofar as Defendants seek to appeal from the
judgment in the underlying case, we lack jurisdiction to consider
the merits of the appeal.

¶2      The district court entered its judgment on June 28, 2012,
awarding Defendants damages on their counterclaim and entering
judgment for Defendants on Plaintiff James Pruett’s unlawful
detainer complaint. The judgment, which was prepared by
Defendants as the prevailing parties, did not contain any other
rulings. Pruett filed a timely motion for a new trial on the date that
the judgment was entered, but he later withdrew the motion. The
time for appeal was tolled under rule 4(b) of the Utah Rules of
Appellate Procedure until the district court’s entry of a July 26,
2012 order granting Pruett’s motion to withdraw his motion for
new trial. See Utah R. App. P. 4(b)(1)(D) (stating that the time for
appeal commences to run for all parties from the date of entry of an
order disposing of a timely motion for new trial). Accordingly, the
time for appeal expired on Monday, August 27, 2012. “The trial
court, upon a showing of excusable neglect or good cause, may
extend the time for filing a notice of appeal upon motion filed not
later than 30 days after the expiration of the time prescribed by”
rule 4(a). See Utah R. App. P. 4(e). Therefore, the motion to extend
the time for appeal filed on September 25, 2012, was timely. The
district court denied that motion based upon a determination that
Defendants had not demonstrated good cause or excusable neglect,
as required by rule 4(e).




20121041‐CA                       2                  2013 UT App 33
                          Pruett v. Anderson


¶3       Defendants argue only that the district court abused its
discretion by not finding good cause for an extension of the time
for appeal. Therefore, we do not consider the excusable neglect
prong of rule 4(e). Rule 4(e) “permits a trial court to extend the time
for filing a notice of appeal based on . . . good cause, which pertains
to special circumstances that are essentially beyond a party’s control.”
Reisbeck, 2000 UT 48, ¶ 13. Although it may “be difficult to label a
particular justification as being either purely related to good cause
or purely related to excusable neglect,” id. ¶ 14, “[t]o the extent a
particular justification implicates factors beyond the party’s
control, a more liberal good cause standard should be applied.” Id.
¶ 15.

¶4     Defendants argue that the delay in filing their notice of
appeal was attributable to actions of the district court and the small
claims court and was therefore due to factors beyond their control.
They claim that the district court denied them a return of their
rental deposit in the underlying case and told them to pursue that
claim in the small claims court. They assert the small claims court
later denied them the requested relief on the basis that the claim
should have been pursued in the district court case. Defendants
believe that the district court misled them and caused them to miss
the appeal deadline for reasons that were beyond their control.

¶5     In ruling on the rule 4(e) motion to extend the appeal time,
the district court considered Defendants’ assertion that it misled
them at trial about how to pursue a claim for return of the rental
deposit. The district court stated its “recollection of that issue [was]
that the court ruled that since the return of the deposit was not
contained in their Counterclaim or Amended Counterclaim that
they could not bring it up in the trial of this case, but would have
to pursue it otherwise.” This statement was neither incorrect nor
misleading. Instead, it was an accurate statement that the court
could not rule on a claim that had not been raised in the pleadings.
In their rule 4(e) motion, Defendants also stated that they brought
an action in the small claims court to recover the rental deposits
and were unsuccessful. The district court ruled that Defendants




20121041‐CA                        3                  2013 UT App 33
                         Pruett v. Anderson


should have pursued an appeal of the decision of the small claims
court rather than pursue a belated appeal of the district court’s
judgment denying such relief. Defendants assert for the first time
in this appeal that they unsuccessfully pursued an appeal of the
small claims court’s decision. However, even if we consider that
information, it would not support the assertion that the district
court abused its discretion in denying an extension of the time for
appeal in this case. Defendants had an opportunity to include a
claim for return of their rental deposit in their counterclaim in the
underlying case, but they had failed to raise the claim as of the
time of the trial. The fact that they were unsuccessful in obtaining
relief in the small claims court does not demonstrate that the
district court misled them about the procedures available to them
after they failed to properly raise the claim in the underlying case.
Therefore, we cannot find that the district court abused its discre‐
tion in ruling that Defendants failed to demonstrate good cause to
support an extension of the time for appeal.

¶6      We see no merit in Defendants’ claim that they were denied
due process or their right to an appeal because the same judge who
was assigned to the underlying case ruled on the rule 4(e) motion.
The procedure was consistent with rule 4(e), which states that “the
trial court” will consider a motion to extend the time for appeal. See
Utah R. App. P. 4(e).

¶7      We affirm the denial of the rule 4(e) motion to extend the
time for appeal. Failure to file a timely notice of appeal deprives
this court of jurisdiction over the appeal. See Reisbeck v. HCA Health
Servs. of Utah, Inc., 2000 UT 48, ¶ 5, 2 P.3d 447. Accordingly, insofar
as Defendants seek to challenge the judgment in the underlying
case, we dismiss that appeal for lack of jurisdiction.

                       ____________________




20121041‐CA                       4                  2013 UT App 33